       Case: 1:19-cr-00535-CAB Doc #: 14 Filed: 04/20/20 1 of 4. PageID #: 44




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                          )       CASE NO. 1:19CR535
                                                   )
                         Plaintiff,                )       JUDGE CHRISTOPHER A. BOYKO
                                                   )
                 vs.                               )
                                                   )
KEITH DEVAUGHN,                                    )       OPINION AND ORDER
                                                   )
                         Defendant.                )

CHRISTOPHER A. BOYKO, J.:

        Before the Court is Defendant Keith DeVaughn’s Motion to Release with Conditions.

(Doc. 11). For the following reasons, Defendant’s Motion is DENIED.

                                             I. BACKGROUND

        On September 11, 2019, a Grand Jury indicted Defendant with one count of Felon in

Possession of Firearm and Ammunition, a violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

(Doc. 1). On March 17, 2020, Defendant pleaded guilty to the Indictment with a Plea

Agreement. (Non-Doc. Entry, 3/17/2020; Doc. 9). A Sentencing Hearing has been set for July

10, 2020.

        On April 8, 2020, Defendant filed his Motion to release prior to Sentencing. (Doc. 11 1).

The Government responded on April 9, 2020 asking the Court to deny Defendant’s Motion.

(Doc. 13).



1
 Defendant filed the same Motion twice on April 8, 2020. (See Docs. 10 & 11). Both Motions are the same and are
addressed in this Order.
       Case: 1:19-cr-00535-CAB Doc #: 14 Filed: 04/20/20 2 of 4. PageID #: 45



                                      II. LAW & ANALYSIS

       Generally, a person found guilty of an offense must be detained while awaiting the

imposition of a sentence. See 18 U.S.C. § 3143(a)(1). Two exceptions exist. The first applies

when the applicable Sentencing Guidelines do not recommend a term of imprisonment. Id. The

second applies when a judge finds “by clear and convincing evidence that the person is not likely

to flee or pose a danger to the safety of any other person or the community if released…” Id.

Section 3143 “presumes dangerousness and the criminal defendant must overcome this

presumption.” United States v. Vance, 851 F.2d 166, 168 (6th Cir. 1988).

       Here, Defendant has not overcome the presumption of dangerousness. Defendant

pleaded guilty to the Indictment. By doing so, he faces a statutory maximum of ten years

imprisonment. Therefore, the Court must detain Defendant unless an exception applies. For the

following reasons, Defendant cannot show any applicable exception.

       As highlighted by the Plea Agreement (Doc. 9), Defendant’s base offense level is 14.

While the parties did not agree to a recommended Sentencing Guideline range, the Government

did retain the ability to argue for an upward variance in this case. Therefore, while the Guideline

range is unknown at this time, the parties clearly contemplated that Defendant will serve a term

of imprisonment. Accordingly, the first exception of §3143(a)(1) does not apply.

       More importantly, Defendant has not shown by clear and convincing evidence that he is

not likely to flee or pose a danger to the community if he is released. According to Defendant,

the Court should “order the temporary release of Defendant pending his sentencing hearing due

to the Covid-19 pandemic.” (Doc.11, PageID: 32). Defendant does not discuss his danger to the

community or risk of flight should the Court release him. But Defendant has a serious criminal

history involving weapons and violence. Defendant has violated terms of court supervision and



                                               -2-
        Case: 1:19-cr-00535-CAB Doc #: 14 Filed: 04/20/20 3 of 4. PageID #: 46



committed the instant offense while under supervised release. Finally, the facts of this offense

present a reckless disregard for the safety of others, as he brought a loaded firearm to a daycare.

Defendant’s history suggests a disregard for authority and he has not alleged any facts to clearly

convince the Court that his release this time would be anything different.

        Rather than focusing on his danger to the community or likelihood of flight, Defendant

focuses on the impact of COVID-19 on himself and the facility where he is detained. He claims

at least one employee at the facility where he is detained has tested positive for the virus. While

the Court agrees that COVID-19 presents unique challenges to certain populations, the existence

of COVID-19 has no impact on Defendant’s danger to the community or flight risk if released.

Defendant does not allege he contracted COVID-19. In fact, he does not allege he has any prior

health condition making him an “at-risk” person. 2 With respect to the positive test of the

contractor at the facility, Defendant has not alleged he has been exposed to this person.

Moreover, beyond the one positive test of a contractor of the facility, the facility has not reported

another positive test or any spread among the facility’s population. 3 This demonstrates that the

facility and authorities are taking proper precautions to protect the inmate population. (See also,

Doc. 13, PageID: 38-41).

        The Court recognizes Defendant’s concerns due to COVID-19. But Defendant is subject

to detention because he has not satisfied either exception under § 3143(a)(1). Therefore,

Defendant’s Motion fails.




2
 Defendant claims he suffered “a serious injury to one of his eyes” and he has “another serious chronic medical
condition.” But he does not offer adequate evidence for the Court to make this factual finding.
3
 As of April 19, 2020, Northeast Ohio Correctional Center—the facility where Defendant is currently detained—
has reported that no inmates have contracted COVID-19. (https://drc.ohio.gov/Portals/0/DRC%20COVID-
19%20Information%2004-19-2020%20%201305.pdf) (last accessed Apr. 20, 2020). The institution is in lockdown,
as a precautionary measure due to the positive test of the facility’s contractor.

                                                       -3-
      Case: 1:19-cr-00535-CAB Doc #: 14 Filed: 04/20/20 4 of 4. PageID #: 47



                                    III. CONCLUSION

      Accordingly, Defendant’s Motion (Doc. 11) is DENIED.

      IT IS SO ORDERED.

                                        s/ Christopher A. Boyko
                                        CHRISTOPHER A. BOYKO
                                        Senior United States District Judge

Dated: April 20, 2020




                                          -4-
